785 So. 2d 339 (2000)
Willadean WALDEN et al.
v.
SMITH CHILDREN TRUST et al.
2980747.
Court of Civil Appeals of Alabama.
December 22, 2000.
David E. Hampe, Jr., Birmingham; and Gatewood Walden, Montgomery, for appellant Willadean Walden.
Submitted on appellant's brief only.

On Remand from the Supreme Court
YATES, Judge.
This court, on August 6, 1999, affirmed the trial court's judgment, without an opinion. Walden v. Smith Children Trust, 781 *340 So.2d 1029 (Ala.Civ.App.1999) (table). The Alabama Supreme Court has reversed this court's judgment insofar as it affirmed the summary judgment in favor of the Smith Children Trust on Walden's claim alleging fraudulent suppression, and has remanded the case to this court. Ex parte Walden, 785 So. 2d 335 (Ala.2000). The summary judgment in favor of the Smith Children Trust on Walden's claim alleging fraudulent suppression is reversed, in compliance with the Supreme Court's opinion, and the case is remanded for further proceedings.
REVERSED IN PART AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.